DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Response to Amendment
	By Applicant’s amendment filed on May 16, 2022, claims 1, 3, 4, 10, 14, 20, 21 and 23 have been amended, claims 9, 16-19 and 22 have been canceled, and new claims 23-26 have been added.  Claims 2, 5-8, 11-13 and 15 were previously canceled.  Claims 1, 3, 4, 10, 14, 20, 21 and 23-26 are currently pending and presented for examination.  

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 103 over Albu RO-128972 A0 in view of Ward et al. is hereby withdrawn.  Specifically, the claims have been amended to recite that the device comprises 3% to 6% doxycycline w/w of the device and Albu teaches that the device contains from 0.1 to 0.5% of doxycycline and does not teach or suggest increasing the amount to between 3% and 6% as currently claimed. 
With respect to the double patenting rejection, Applicant requests that the rejection be held in abeyance until the pending claims are indicated allowable at which time Applicant will consider submitted a terminal disclaimer.  Accordingly, since Applicant has not submitted a terminal disclaimer, said rejection is hereby maintained, however said rejection has been modified and is detailed below.
Applicant’s arguments with respect to the rejection under 35 USC 103 over Hunter in view of Ward have been fully considered but are found not persuasive.
Applicant argues that the present claims are drawn to a device comprising decellularized ECM (dECM) comprising naturally occurring collagen, glycoproteins, proteoglycans and glycosaminoglycans plus doxycycline at a particular concentration as the sole antifungal agent.  Applicant argues that Hunter describes a device formed of reconstituted collagen (RC) and in fact the method of Hunter is incapable of producing a product that retains the microstructure and composition of dECM.  Applicant argues that Hunter describes the preparation of reconstituted collagen in the examples and the product produced does not include the microstructure and composition of a dECM.  Applicant argues that devices comprising dECM were not commonly administered as an injectable suspension at the time the instant invention was filed.  Therefore Applicant argues that a person of ordinary skill in the art would not have been motivated to substitute dECM for the reconstituted collagen because one would have known that dECM would not likely have been administered as injectable suspensions and therefore would have concluded that dECM is incompatible with Hunter.  Applicant further argues that they have previously provided references discussing the differences between devices comprising dECM and RC.  Thus Applicant argues that in view of the differences, one of ordinary skill in the art would not have been motivated to substitute the RC of Hunter with the dECM of Ward with any reasonable expectation of success.  
These arguments are found not persuasive since it is recognized that there may be some differences between dECM and RC however, Hunter et al. specifically teaches that collagen as used therein refers to all forms of collagen as are described or referenced therein, including those that have been processed or modified, wherein representative examples include type I and type II collagen, and may be prepared from human or animal sources, or, may be produced using recombinant techniques [0022]. Hunter et al. further teaches that preferred collagens are prepared as non-immunoreactive sterile compositions [0027].  Hunter et al. further specifically teaches preparing doxycycline-loaded dermal injections and teaches that any source of injectable collagen (e.g., bovine, human, or recombinant; crosslinked or noncrosslinked) would be suitable to be combined with the above to produce the desired end product [0113].  Hunter et al. also teaches that other collagen based injectable products, including those derived from non-bovine or human sources can be used [0102].  Therefore Hunter et al. does not teach or suggest that only RC is useful in the invention, rather Hunter et al. suggests that the particular type of collagen is not critical.
Furthermore, contrary to Applicant’s argument that devices comprising dECM were not commonly administered as an injectable suspension at the time of the instant invention was filed, Ward specifically teaches that FM, in any of a number of its solid or fluidized forms, can be used as a scaffold for dermal or epidermal repair, injected into various body sphincters such as urinary sphincter or esophageal or gastric sphincters, folded into a tube or partial tube as a conduit for the restoration of nervous tissue or extruded or molded into any shape suitable for its application as a tissue regenerative composition [0096]. Thus Ward teaches that the FM scaffolds can be sutured into place in solid sheet form, placed in wounds or body locations in a gel form, or injected in its liquid or particulate form [0096].  Therefore, based on said teachings, a person of ordinary skill in the art would reasonable expect the dECM of Ward to be suitable for injection.
  Ward et al. teaches that extracellular matrix scaffolds used for tissue regeneration are traditionally prepared from decellularized human and animal dermis isolated from various organs, and from a variety of animal submucosal and basement membrane sources and these scaffolds promote tissue regeneration and are well-tolerated immunologically [0002].  Ward et al. teaches the decellularization process removes antigenic components from the scaffold, while conserving the biological activity as well as the mechanical and structural integrity of the ECM [0114].  Ward et al. teaches that the products disclosed therein contain collagen I and moreover teaches that the products can be injected in its liquid or particulate form [0071] and [0096].
Therefore a person of ordinary skill in the art would reasonably expect success in using the collagen product of Ward et al. in the product of Hunter et al. since Hunter et al. teaches that any source of injectable collagen would be suitable and preferably non-immunoreactive collagens that includes type I collagen and Ward et al. teaches that the extracellular matrix scaffolds are decellularized, are well-tolerated immunologically, contain type I collagen and can be injected.  Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  
Applicant further argues that they have surprisingly and unexpectedly discovered that the device containing dECM and doxycycline have antifungal properties.
This argument is found not persuasive since Hunter specifically teaches combining the collagen and doxycycline in amounts that overlap with the claimed amounts.  Therefore, in response to applicant's argument that the claimed product has antifungal properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant has not provided any evidence that the antifungal properties are specific to the combination of dECM and doxycycline and not due to the presence of only doxycycline in the claimed amounts.  Since the prior art renders obvious combining the claimed components in amounts that overlap with the amounts as claimed, the product rendered obvious over the prior art will necessarily have the same antifungal properties as claimed.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus for these reasons, the previous rejection under 35 USC 103 over Hunter in view of Ward is hereby maintained, however, the rejections have been modified in view of Applicant’s amendments to the claims.  New claims 24-26 are being rejected on the same grounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 10, 14, 20, 21 and 23-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,415,159 B2 (Provided on IDS) in view of SU-740251A1 (English Translation attached). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘159 are drawn to collagen obtained from extracellular matrix obtained from ovine forestomach combined with a bioactive molecule which may be an anti-microbial compound such as doxycycline.
Although ‘159 does not specifically claim the amount of doxycycline as claimed in the instant claims, since ‘159 does not claim any particular amount of doxycycline, an ordinary skilled artisan would contemplate any amount known to be effective for tissue and wound healing since the product of ‘159 is a tissue scaffold and thus is used for tissue repair and wound healing.
SU-740251 teaches that the optimum amount of tetracycline in collagen devices for the treatment of wounds is 1-5% (page 3 of translation and English abstract).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to include doxycycline which is a tetracycline compound in the tissue scaffold of ‘159 in an effective amount of 1-5% as taught in SU-740251 with a reasonable expectation of success.
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘159.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 10, 14, 20, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. U.S. Publication No. 2003/0181371 A1 in view of Ward et al. U.S. Publication No. 2010/0028396 A1 (Provided on IDS).
Claims 1, 3, 4, 10, 14, 20, 21 and 23-26 of the instant application claim a device for wound healing or tissue repair comprising decellularized extracellular matrix (dECM) and a tetracycline compound which is effective for preventing or controlling a fungal infection, wherein the tetracycline compound is doxycycline and wherein doxycycline is the sole antifungal agent and comprises 3% to 6% w/w of the device.
Hunter et al. teaches compositions comprising collagen and at least one metalloprotease inhibitor (abstract).  Hunter et al. teaches that tetracyclines are a class of analog and derivative compounds known originally for their use as antibiotics, and numerous tetracyclines including tetracycline, doxycycline, minocycline and others, have been demonstrated to inhibit the production and activity of MMPs [0045]. Hunter et al. teaches that given their widespread use and low toxicity, these compounds would be of particular utility for incorporation into a collagen implant [0045].  Hunter et al. teaches that collagen is a fibrous protein which can be obtained from natural sources or produced recombinantly [0085].  Hunter et al. teaches that collagen as used therein refers to all forms of collagen as are described or referenced therein, including those that have been processed or modified, wherein representative examples include type I and type II collagen, and may be prepared from human or animal sources, or, may be produced using recombinant techniques [0022].  Hunter et al. further teaches that preferred collagens are prepared as non-immunoreactive sterile compositions [0027].  
Hunter et al. teaches that a variety of injectable collagen products have been developed for soft tissue augmentation to correct facial scars, diminish facial lines and augment the lips, specifically, such implants are indicated for the treatment of a variety of contour deficiencies including (but not restricted to) correction of acne scars, atrophy from disease or trauma, glabellar frown lines, nasolabial folds, or defects secondary to rhinoplasty, skin graft or other surgery and other soft tissue defects [0101].  Hunter et al. specifically teaches doxycycline-loaded collagen dermal injections containing 0.001-30% doxycycline and preferably 0.01 to 3% of doxycycline [0112].  Hunter et al. teaches that any source of injectable collagen such as bovine, human or recombinant, would be suitable to be combined with doxycycline [0112].  
Hunter et al. further teaches that collagen-based vascular sealants have been developed for application over the puncture site to "seal" the wound and initiate healing of the arteriotomy and this can allow patients to ambulate sooner and prevent serious complications such as hematoma formation, or in severe cases, hemorrhage and significant blood loss [0147]. Hemostatic collagen sealants are also used to seal the adventitial (exterior) or cut surface of blood vessels, organs, bones and tissues during surgery as an adjunct to hemostasis when control of bleeding by ligature is not effective or possible [0147]. These products are used in cardiovascular, general, hepatic and orthopedic surgical procedures [0147].  Hunter et al. specifically teaches a doxycycline-loaded collagen surgical sealant containing 0.001-20% doxycycline and preferably 0.01-20% doxycycline, wherein any source of injectable collagen such as bovine, human or recombinant, would be suitable to be combined with doxycycline ([0155]-[0156], [0167]-[0168)].
Hunter et al. teaches that the collagen is prepared from the skin of rabbits (example 1 [0176]-[0187]).  Claims 1 and 5-7 of Hunter et al. claim a composition comprising collagen and at least one metalloprotease inhibitor which is the tetracycline doxycycline.
Hunter et al. does not specifically exemplify a formulation containing doxycycline in an amount between 3%- 6% as claimed in the instant claims.  Hunter et al. does not teach that the device is effective for preventing or controlling a fungal infection.  Hunter et al. does not teach that the collagen device is formed from decellularized extracellular matrix obtained from ovine forestomach.
Although Hunter et al. does not specifically exemplify a formulation containing doxycycline in an amount between 3%-6% as claimed in the instant claims, Hunter et al. specifically teaches doxycycline-loaded collagen dermal injections containing preferably 0.01 to 3% of doxycycline [0112] and Hunter et al. specifically teaches a doxycycline-loaded collagen surgical sealant containing preferably 0.01-20% doxycycline ([0155]-[0156], [0167]-[0168)].  Thus an ordinary skilled artisan would have been motivated to formulate the collagen device of Hunter et al. having any amount of doxycycline within the range disclosed in the prior art which overlaps with the range claimed in the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, a device for wound healing or tissue repair comprising collagen and a tetracycline compound wherein the tetracycline compound is doxycycline and wherein doxycycline is the sole antifungal agent and comprises 3% to 6% w/w of the device is rendered obvious in view of the teachings of Hunter et al.
Although Hunter et al. does not teach that the collagen device is formed from extracellular matrix obtained from ovine forestomach, Hunter et al. teaches that any source of injectable collagen such as bovine, human or recombinant, would be suitable to be combined with doxycycline ([0155]-[0156], [0167]-[0168)].
Ward teaches the development of extracellular matrix (ECM) scaffolds derived from the forestomach of a ruminant which are useful for wound repair, tissue regeneration and breast reconstruction (abstract).  Ward further teaches the ECM scaffolds further containing a polymer optionally containing a bioactive molecule to enhance the functionality of the scaffold (abstract).  Ward et al. further teaches generating ECM tissue scaffolds by separating and/or decellularizing the layers within all or a portion of a tissue [0018]. Ward et al. teaches that extracellular matrix scaffolds used for tissue regeneration are traditionally prepared from decellularized human and animal dermis isolated from various organs, and from a variety of animal submucosal and basement membrane sources and these scaffolds promote tissue regeneration and are well-tolerated immunologically [0002].  Ward et al. teaches the decellularization process removes antigenic components from the scaffold, while conserving the biological activity as well as the mechanical and structural integrity of the ECM [0114].  Ward et al. teaches that the products disclosed therein contain collagen I and moreover teaches that the products can be injected in its liquid or particulate form ([0071] and [0096]).
Ward et al. specifically teaches preparing forestomach extracellular matrix from lambs (page 12 [0113]). Ward et al. specifically teaches preparing discs of forestomach extracellular matrix scaffold laminates containing doxycycline by spiking a collagen gel with doxycycline [0226].
Ward et al. further teaches that the forestomach extracellular matrix scaffolds contain important regulators of wound repair, including but not limited to the growth factors FGF-2, TGF1, TGF2, and VEGF, and the glycosaminoglycans hyaluronic acid and heparan sulfate [0071]. Ward et al. teaches that FGF2 plays an important role in wound healing by signaling cell migration and differentiation required for the formation of new tissue and vasculature and heparan sulphate is an important co-factor that modulates bioactivity of FGF2 by acting on FGF2 receptors [0071]. Ward et al. teaches that the forestomach extracellular matrix additionally contains fibrillar proteins including collagen I, collagen III and elastin, as well as adhesive proteins including fibronectin, collagen IV and laminin, and these proteins, in particular collagen and elastin, contribute to the high tensile strength and resilience of FM scaffolds [0071].  Ward et al. teaches that fibronectin is a glycoprotein that is distributed throughout the ECM and plays an important role in cell growth adhesion, migration and differentiation [0162]. Fibronectin binds collagens and heparans and, importantly, provides ligands for the adhesion of cell surface integrin receptors leading to cell attachment and proliferation [0162]. 
Thus Ward et al. specifically discloses a device for wound healing or tissue repair comprising collagen obtained from extracellular matrix derived from ovine forestomach that is decellularized in combination with a bioactive molecule such as doxycycline.  Therefore prior to the effective filing date of the instant application, it was known in the art that sources other than bovine such as ovine sources were suitable for obtaining collagen sources for use in wound healing and tissue repair.  
Accordingly, prior to the effective filing date of the instant application it would have been obvious and within the skill of an ordinary artisan practicing the invention of Hunter et al. to utilize other sources of collagen known in the art including the dECM of Ward et al. with a reasonable expectation of predictable results.  A person of ordinary skill in the art would reasonably expect success in using the collagen product of Ward et al. in the product of Hunter et al. since Hunter et al. teaches that any source of injectable collagen would be suitable and preferably non-immunoreactive collagens that includes type I collagen and Ward et al. teaches that the extracellular matrix scaffolds are decellularized, are well-tolerated immunologically, contain type I collagen and can be injected.  Thus utilizing the collagen product of Ward et al. in the product of Hunter et al. is prima facie obvious.
Furthermore since the prior art renders obvious formulating the same composition as claimed comprising the same components wherein the amount of doxycycline overlaps with the amount as claimed, preventing or controlling a fungal infection including a fungal infection caused by the fungi claimed in claims 10 and 23 of the instant application is also rendered obvious since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Applicant’s newly added limitation that the dECM comprises naturally occurring collagens, glycoproteins, proteoglycans and glycosaminoglycans is rendered obvious since Ward et al. teaches the same dECM obtained from ovine forestomach and as such the dECM of Ward et al. will necessarily comprise the same components as claimed.  In addition, Ward et al. specifically teaches that the dECM comprises naturally occurring collagens, glycoproteins, proteoglycans and glycosaminoglycans as detailed above ([0071] and [0162]).
New claims 25 and 26 are rendered obvious since Ward et al. specifically teaches that the ECM contains growth factors.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.


Conclusion
Claims 2, 5-9, 11-13, 15-19 and 22 are canceled.  Claims 1, 3, 4, 10, 14, 20, 21 and 23-26 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM